      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 1 of 20




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA



JOSEPH HOGAN,                             Case No.:

                   Plaintiff,
                                          COMPLAINT AND
v.                                        DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION
SOLUTIONS, INC. and EQUIFAX                  1. FCRA, 15 U.S.C. §1681 et seq.
INFORMATION SERVICES, LLC,

                   Defendants.




      NOW COMES Plaintiff Joseph Hogan (“Plaintiff”), by counsel, alleging

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.

against Defendants Experian Information Solutions, Inc. (“Experian”) and

Equifax Information Services, LLC (“Equifax”):

                                  INTRODUCTION

      1.    Plaintiff’s Complaint arises from violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. §1681 et seq. by Defendant Experian. Plaintiff

contends Defendant failed to follow reasonable procedures to assure maximum

possible accuracy in the preparation of Plaintiff’s consumer reports, and

consequently reported inaccurate information about Plaintiff.
                                         1
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 2 of 20




                             JURISDICTION AND VENUE

      2.     This Court has federal question jurisdiction because this action arises

out of violations of federal law. 28 U.S.C. §§ 1331. Jurisdiction is also proper

pursuant to 15 U.S.C. § 1681p (FCRA) (permitting actions to enforce liability in an

appropriate United States District Court).

      3.     Venue in the Northern District of Georgia is proper pursuant to 28

U.S.C. § 1391 because Defendants regularly transacts business within this District,

is otherwise subject to personal jurisdiction in this District, and a substantial part of

the events giving rise to the claims occurred in this District.

                                         PARTIES

      4.     Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      5.     Plaintiff Joseph Hogan is a natural person residing in the city of

Peachtree Corners in Gwinnett County, Georgia.

      6.     Plaintiff is a (“consumer”) as defined by the FCRA, 15 U.S.C.

§1681a(c).

      7.     Defendant Experian is a credit reporting agency, as defined in 15

U.S.C. § 1681a(f)). Upon information and belief, Experian is regularly engaged in

the business of assembling, evaluating, and disbursing information concerning

                                           2
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 3 of 20




consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§ 1681a(d), to third parties. Experian’s principal place of business is located at 475

Anton Boulevard, Costa Mesa, California 92626.

      8.     Defendant Equifax is a credit reporting agency, as defined in 15

U.S.C. § 1681a(f)). Upon information and belief, Equifax is regularly engaged in

the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§ 1681a(d), to third parties. Equifax’s principal place of business is located at 1550

Peachtree Street NW, Atlanta, GA 30309. Equifax can be served through its agent

for service of process, Corporation Service Company, located at 40 Technology

Parkway South #300, Norcross, Georgia 30092.

      9.     During all time pertinent to this Complaint, Defendants were

authorized to conduct business in the State of Georgia and conducted business in

Georgia on a routine and systematic basis.

      10.    Defendants regularly engage in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third parties.

Defendants regularly furnish consumer reports to third parties for monetary

compensation, fees and other dues, using means and facilities of interstate




                                          3
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 4 of 20




commerce, and is therefore a “consumer reporting agency,” as defined by 15

U.S.C. §1681a(f) of the FCRA.

      11.    During all time pertinent to this Complaint, Defendants acted through

authorized agents, employees, officers, members, directors, heirs, successors,

assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

      12.    Any violation by Defendants was not in good faith, was knowing,

negligent, willful, and/or intentional, and Defendants did not maintain procedures

reasonably adapted to avoid any such violation.



                              FACTUAL ALLEGATIONS

      13.    Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth at length herein.

      14.    Defendants report consumer information about Plaintiff and other

consumers through the sale of consumer reports (credit reports).

      15.    Defendants’     credit   reports   generally    contain   the    following

information: (i) Header/Identifying Information: this section generally includes the

consumer’s name, current and prior addresses, date of birth, and phone numbers;

(ii) Tradeline Information: this section pertains to consumer credit history, and

includes the type of credit account, credit limit or loan amount, account balance,

payment history, and status; (iii) Public Record Information: this section typically


                                           4
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 5 of 20




includes public record information, such as bankruptcy filings; and (iv) Credit

Inquiries: this section lists every entity that has accessed the consumer’s file

through a “hard inquiry” (i.e., consumer-initiated activities, such as applications

for credit cards, to rent an apartment, to open a deposit account, or for other

services) or “soft inquiry” (i.e., user-initiated inquiries like prescreening).

      16.    Defendants gain access to and obtain consumer information from

various sources, including furnishers who provide consumer information to

Defendants, and information Defendants independently source themselves or

through third party providers/vendors or repositories, including computerized

reporting services like PACER.

      17.    Defendants affirmatively seek out and obtain consumer bankruptcy

information, and report this information in credit reports, including in the public

record section and individual furnisher tradelines.

      18.    Defendants report consumer bankruptcy filings, and subsequent

events, such as whether the bankruptcy is dismissed or discharged, as this

materially affects the reported balance of debts, payment status, and whether an

obligation to pay that debt remains.

      19.    The information reported by Defendants contribute to consumer

creditworthiness, including their FICO Scores, which are calculated using

information contained in Defendants’ consumer credit reports.


                                            5
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 6 of 20




      20.    The majority of financial services lenders (e.g., banks, creditors,

lender) rely upon credit reports, FICO Scores and other proprietary third-party

algorithms – “scoring” models – to interpret the information in a credit report.

      21.    These algorithms use variables or “attributes” derived from the credit

report to calculate a “credit score,” which ultimately determines consumer

creditworthiness.

      22.    FICO Scores factor the following: Payment history (35%); Amount of

debt (30%); Length of credit history (15%); New credit (10%); and Credit mix

(10%).

      23.    Payment history refers to whether a consumer has paid his or her bills

in the past, and whether these payments have been timely, late or missed.

      24.    The more severe, recent, and frequent late payments are the greater

the harm to the FICO Score.

      25.    In factoring the severity of delinquent payments, a FICO Score

considers how late the payment continues to be, how much is owed, how recently

this occurred, and how many delinquent accounts exist. However, once a

delinquent account has been remedied the longer the account stays current the

more a consumer’s FICO Score should increase.




                                          6
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 7 of 20




      26.    Defendants obtained and reported Plaintiff’s consumer bankruptcy

information in both the Public Records section of his consumer credit report, as

well as the individual account tradelines.

      27.    Defendants know and regularly report the bankruptcy filing date, and

subsequently report the final disposition, i.e., the discharge or dismissal (in the

event the consumer does not obtain a discharge). Defendants are aware of the key

dates in the progression of a bankruptcy case, and regularly report these dates as

the date of the bankruptcy filing and the date of the discharge. If a bankruptcy case

is dismissed, Defendants report the dismissal. The bankruptcy dismissal date

and/or discharge date is obtainable from the same sources Defendants obtain the

bankruptcy filing date information and is otherwise reasonably available to

Defendants. Defendants are also separately notified of bankruptcy filings and

discharges by tradeline furnishers who provide information to Defendants.

      28.    Defendants are well aware that the effect of a discharge Order in a

Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other than

those that have been reaffirmed in a reaffirmation agreement or successfully

challenged in an adversary proceeding.

      29.    Information regarding whether a debt has been reaffirmed or

successfully challenged through an adversary proceeding is also retrievable from

the same sources Defendants obtain the bankruptcy case information, as well as


                                             7
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 8 of 20




from information provided to Defendants from furnishers of account/tradeline

information.

      30.      Rather than following reasonable procedures to assure maximum

possible accuracy, Defendants reports information regarding pre-bankruptcy debts

even if that information ignores or contradicts information provided by furnishers

of account/tradeline information or information contained in public court records

that Defendants have obtained through its independent efforts, or could easily

obtain through reasonably available public records.

      31.      Defendants are on continued notice of their inadequate post-

bankruptcy reporting procedures, including inaccurate balances, and account and

payment statuses, through the thousands of lawsuits and FTC and Consumer

Financial Protection Bureau complaints filed against it for its inaccurate reporting

following a Chapter 7 discharge.

      32.      Plaintiff filed for a voluntary bankruptcy under Chapter 7 of Title

11 of the Bankruptcy Code, on or about March 13, 2020, in the United States

Bankruptcy Court for the Northern District of Georgia (Atlanta), case number no.

20-64491-lrc.

      33.      There were no objections during Plaintiff’s Chapter 7 Bankruptcy, or

proceedings to declare any debt “nondischargeable” pursuant to 11 U.S.C. § 523 et

seq. There were also no requests for relief from the “automatic stay” codified at 11


                                          8
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 9 of 20




U.S.C. §362 et seq. while the Plaintiff’s Bankruptcy was pending to pursue the

Plaintiff on any personal liability for listed debts.

      34.    Accordingly, Plaintiff received an Order of Discharge, discharging his

personal liability on the dischargeable debts on June 22, 2020.

      35.    Upon information and belief following Plaintiff’s Chapter 7

Bankruptcy, Defendants prepared one or more credit reports concerning Plaintiff.

Defendants reported Plaintiff’s Chapter 7 Bankruptcy case information, including

the case number, court, and filing date.

      36.    Defendants also reported Plaintiff’s credit history, including names of

credit accounts, account numbers, account types, responsibility for the account

(i.e., individual or joint accounts), the date the accounts were opened, status, and

the date of the last status update.

      37.    For accounts included in Plaintiff’s Chapter 7 Bankruptcy, including

collection accounts, Defendants are generally required to report the status of these

debts as included in and/or discharged through bankruptcy with a $0 balance,

unless the furnishers provide information showing that a debt was excludable from

discharge.

      38.    Nevertheless, Defendants continued to report one or more accounts

inaccurately, with an owed balance after Plaintiff received the discharge, instead of




                                            9
     Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 10 of 20




accurately reporting the status of pre-petition debts as included in or discharged in

Chapter 7 Bankruptcy with a $0 balance.

      39.     Defendants also failed to report in the public record section the

disposition of the bankruptcy case as discharged, and reported the bankruptcy as

filed, without indicating that Plaintiff’s bankruptcy was discharged or the date

thereof.

      40.     Defendants knew Plaintiff’s Chapter 7 Bankruptcy was discharged

from information they independently possessed, as well as information provided by

tradeline furnishers, who report this information to Defendants.

      41.     Notably, the other national consumer reporting agency, TransUnion

reported the date of Plaintiff’s bankruptcy discharge, as well as the bankruptcy

filing date, in the public record section of its credit report, and the individual

account tradelines.

      42.     Experian continued to report one or more accounts inaccurately, with

negative payment history between the time the bankruptcy petition was filed and

when Plaintiff received the discharge, instead of accurately reporting the status of

the pre-petition debt as included in or discharged in Chapter 7 Bankruptcy with a

$0 balance.

      43.     Following Plaintiff’s Chapter 7 Bankruptcy discharge, Experian

inaccurately reported Plaintiff’s Credit Acceptance Account, no. xxxxxx81, which


                                         10
     Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 11 of 20




was opened on or about March 9, 2017 as having a Payment Status of

“Repossession” and an owed Balance of $16,857, even though Plaintiff’s Chapter

7 Bankruptcy discharged this account/debt, there was no balance owed, and the

status was not “repossession.”

      44.     Experian’s reporting of the Credit Acceptance Account was therefore

facially inaccurate.

      45.     Experian also inaccurately reported Plaintiff’s Santander Consumer

USA Account (the “Santander” Account) no. 300002XXXXXXXXXXX, which

was opened on or about December 16, 2016 as having a Payment Status of

“Charge-off” from March 2017 through January 2020. Experian also reported that

this account/debt was “transferred to another lender” and “purchased by another

lender,” even though Plaintiff’s Chapter 7 Bankruptcy discharged this debt, there

was no balance

      46.     The status of Charge Off in the credit reporting industry does not

mean that a debt is no longer owed, so it is inaccurate for Experian to fail to report

that the debt was included in Plaintiff’s Chapter 7 Bankruptcy and discharged

thereby, which was in fact the case.

      47.     Experian’s reporting of the Santander Account was therefore

inaccurate.




                                         11
     Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 12 of 20




      48.    Notably, the other national consumer reporting agencies, Defendant

Equifax and (non-party) TransUnion did not inaccurately report the Santander

Account like Experian. Both of these consumer reporting agencies reported that

the Santander Account was discharged in Plaintiff’s Chapter 7 Bankruptcy.

      49.    Plaintiff also discovered that Equifax was reporting his Credit

Acceptance Account inaccurately.

      50.    Equifax reported his Credit Acceptance Account, which was opened

on or about March 9, 2017, as having an Account Status of “Repossession” and a

Reported Balance of $16,857, even though Plaintiff’s Chapter 7 Bankruptcy

discharged this debt, there was no balance owed, and the status was not

“repossession.”

      51.    Notably, TransUnion, the other national consumer reporting agency,

correctly reported the Credit Acceptance Account and Santander Account as

discharged through bankruptcy with $0 balances owed.

      52.    Defendants inaccurately report Plaintiff owes a large balance on the

Credit Acceptance Account, and also report inaccurate statuses of the Credit

Acceptance Account, thereby damaging Plaintiff’s credit.

      53.    Experian also inaccurately reports that Plaintiff was late on payments

that were not actually late payments; further damaging Plaintiff’s credit.




                                         12
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 13 of 20




       54.         Defendants also inaccurately report the status of these debts, even

though the debts are in fact discharged, Plaintiff is no longer personally liable for

the debts, and Defendants have actual knowledge Plaintiff filed for and received a

Chapter        7    Bankruptcy     discharge   from    information   Defendants    obtain

independently, as well as from tradeline furnishers and other account/tradelines,

which report the same types of pre-bankruptcy debts as being included

in/discharged in bankruptcy with $0 balances.

       55.         Consequently, Plaintiff suffers damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm. Plaintiff also suffers

interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration,

shock, embarrassment, and anxiety.

       56.         Upon information and belief, Plaintiff applied for and was approved a

credit card with First Premier Bank at less favorable terms due to the inaccurate

information Defendants published to First Premier Bank in its review of Plaintiff’s

credit file.

       57.         Upon information and belief, Plaintiff applied for and was denied

credit cards and Auto Loans with Delta Community Credit, Microbilt Corporation,

Capital One, and Fit Credit due to the inaccurate information Defendants published




                                               13
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 14 of 20




to Delta Community Credit, Microbilt Corporation, Capital One, and Fit Credit in

their review of Plaintiff’s credit file.

                                      COUNT I
                   Violations of the FCRA, 15 U.S.C. § 1681e(b)
       58.     Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth herein at length.

       59.     The United States Congress has found that the banking system is

dependent upon fair and accurate credit reporting. Inaccurate credit reports directly

impair the efficiency of the banking system, and unfair credit reporting methods

undermine the public confidence, which is essential to the continual functioning of

the banking system.

       60.     Congress enacted the FCRA to ensure fair and accurate reporting,

promote efficiency in the banking system, and protect consumer privacy.

       61.     The FCRA seeks to ensure consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer's

right to privacy because consumer reporting agencies have assumed such a vital

role in assembling and evaluating consumer credit and other consumer

information.

       62.     The FCRA requires credit reporting agencies, like Defendants

Experian and Equifax to “follow reasonable procedures to assure maximum



                                           14
     Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 15 of 20




possible accuracy of the information concerning the individual about whom the

report relates.” 15 U.S.C. § 1681e(b).

      63.     Defendants violated 15 U.S.C. § 1681e(b) by failing to follow

reasonable procedures to assure maximum possible accuracy of the information

included in Plaintiff’s credit file/report, and by also failing to report accurate

information when placed on notice that the information Defendants are reporting is

inaccurate, and/or otherwise contradicted by information known by Defendants,

reported to Defendants, or reasonably available to Defendants.

      64.     Defendants knew or should have known of their obligations under the

FCRA, especially pertaining to reporting consumer bankruptcy information and

debts discharged in bankruptcy. These obligations are well established by the plain

language of the FCRA, in promulgations of the Federal Trade Commission, well-

established case law, and in prior cases involving Defendants from which

Defendants are on notice of their unreasonable procedures concerning the reporting

of discharged debts. Defendants are required to report discharged debts with $0

balances and to indicate that the debt was included in and/or discharged by

bankruptcy.

      65.     Defendants have obtained or have available substantial written

materials that apprised Defendants of duties and obligations mandated by the

FCRA, including where consumers file for Chapter 7 Bankruptcy.


                                         15
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 16 of 20




      66.    Despite knowledge of these legal obligations, Defendants acted

willfully in consciously breaching known duties and deprived Plaintiff of her rights

under the FCRA.

      67.    Defendants possess information from which Defendants should know

the reported information is inaccurate, as Defendants include the date the consumer

filed bankruptcy, whether the consumer obtained a bankruptcy discharge, as well

as the date the inaccurate tradeline account/debt arose or was otherwise opened by

the consumer.

      68.    Defendants are also on notice from other furnisher tradelines reported

by Defendants that indicate accounts were included in/discharged in bankruptcy.

      69.    Defendants regularly conduct voluntary public records searches with

the intention of including bankruptcy information on the credit reports it sells to

other parties.

      70.    Defendants voluntarily conducted public records searches and

obtained information about Plaintiff’s bankruptcy filing and bankruptcy discharge,

which they failed to timely update.

      71.    Defendants are additionally notified of Plaintiff’s bankruptcy filing

and bankruptcy discharge from Plaintiff’s tradeline furnishers.

      72.    The diligence Defendants exercise in recording consumer bankruptcy

filings is not replicated in Defendants’ reporting of the effect of those orders upon


                                         16
     Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 17 of 20




certain accounts, including, debts that are discharged, and the status of accounts

that have been charged-off and/or sold or transferred prior to or during the

consumer’s bankruptcy.

      73.   In this case, the inaccurately reported debts pertain to the Santander

and Credit Acceptance Account debts, which Defendants knew predated Plaintiff’s

Chapter 7 Bankruptcy.

      74.   Here, Experian inaccurately reported the status of a “charged off”

account without indicating that the account was included in bankruptcy, when the

account was in fact included in and discharged in bankruptcy. Experian also

reported the original balance of the “charged off” along with information that the

account was transferred and purchased by another lender.         Experian did not

identify the other “lender,” Experian did not report that the account was included

in bankruptcy, when the account is in fact included in and discharged in Plaintiff’s

bankruptcy and had a $0 balance.

      75.   Defendants are well aware that the effect of a discharge Order in a no

asset Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other

than those that have been reaffirmed in a reaffirmation agreement or successfully

challenged in an adversary proceeding.

      76.   Nevertheless, Defendants negligently and/or willfully violated 15

U.S.C. § 1681e(b) by failing to use reasonable procedures to assure maximum


                                         17
     Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 18 of 20




possible accuracy of information pertaining to discharged debts, and accounts that

were charged off and sold or transferred prior to or during the consumer’s

bankruptcy.

      77.     Defendants routinely report inaccurate, and materially misleading

information about Plaintiff, without verifying the accuracy of this information, or

updating this information as required by § 1681(e)(b) when Defendants possess

information inconsistent with the reported information, and possess information

establishing that the reported information is in fact inaccurate.

      78.     Alternatively, Defendants were negligent, entitling Plaintiff to recover

damages pursuant to 15 U.S.C. § 1681o.

      79.     Defendants’      inaccurate        reporting    damaged      Plaintiff’s

creditworthiness, as each reported false/non-existent balances and/or non-existent

recent late payments for accounts/debts that were included in and discharged by

Plaintiff’s Chapter 7 bankruptcy and therefore had $0 balances at the time of

Defendants’ reporting.

      80.     Defendants are a direct and proximate cause, as well as a substantial

factor in causing actual damages and harm to Plaintiff, including, but not limited

to, credit denials, embarrassment, anguish, and emotional and mental pain.




                                            18
     Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 19 of 20




      81.    Consequently, Defendants are liable for actual and statutory damages,

punitive damages, attorneys’ fees, costs, as well as other such relief permitted by

15 U.S.C. § 1681 et seq.

      82.    Plaintiff’s damages include, without limitation, credit harm, loss of

credit opportunity, credit denials, and other financial harm. Plaintiff also suffers

interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration,

shock, embarrassment, and anxiety.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Joseph Hogan respectfully requests judgment be

entered against Defendants for the following:

     A.      Declaratory judgment that Defendant violated the FCRA;

     B.      Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or §

             1681o(a)(1);

     C.      Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

     D.      Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

     E.      Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§

             1681n(a)(3) and 1681o(a)(2);

     F.      Awarding Plaintiff any pre-judgment and post-judgment interest as

             may be allowed under the law; and


                                         19
      Case 1:20-cv-04934-ELR-JKL Document 1 Filed 12/04/20 Page 20 of 20




      G.      Any other relief that this Court deems appropriate.

                                   JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury of all issues triable by jury.



       Respectfully submitted this 3rd day of December 2020.



                                          PRICE LAW GROUP, APC

                                          By: s/Jenna Dakroub
                                          Jenna Dakroub
                                          Bar Number: 385021
                                          Price Law Group
                                          8245 N. 85th Way
                                          Scottsdale, AZ 85258
                                          E: jenna@pricelawgroup.com
                                          Telephone: (818) 600-5513
                                          Fax: (818) 600-5413
                                          Attorney for Plaintiff,
                                          Joseph Hogan




                                               20
